Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance is in response to the reply filed by Applicant on 4/28/2022.  Claims 8, 9, 11, 18 and 20 have been canceled.  Claims 1-7, 10, 12-17 and 19 are pending. 
Allowable Subject Matter
Claims 1-7, 10, 12-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 4/28/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."   
	A final search was conducted by Examiner on 5/2/2022 and the closest prior art fails to disclose, teach or even suggest “determine a behavior pattern for the first end point device based on the plurality of packets; generate a first synthetic profile for the first end point device based on the identity and the behavior pattern, wherein the first synthetic profile is different than the device profile; validate the first end point device by comparing the first synthetic profile to the device profile; and provide the first synthetic profile from the core network to an intercept computing device disposed between the first computing device and the first end point device, wherein the intercept point computer device (i) is associated with the computer network, and (ii) configured to determine whether the first end point device may access the computer network, and wherein the intercept point computer device is programmed to: (i) receive a particular packet from the first end point device, wherein the particular packet is separate from the plurality of packets; (ii) receive the device profile associated with the first end point device; (iii) compare the device profile to the first synthetic profile; and (iv) | determine whether or not to route the particular packet based on the comparison of the device profile to the first synthetic profile.”
	The closest prior art of Nainar et al. (US 2017/0302663), Short et al. (US 2010/0115113) and Herman Saffer (US 10,824,726) teach the conventional means of routing packets based on behavior.  However, the instant application incorporates the use of not only behavior profiles but using additional “synthetic” profiles to help with the decide the routings of packets.  This is not a conventional means, this limitation adds a feature that adds using the identity of an endpoint and its behavior, not just simply having a generic set of acceptable behaviors for access.  The ‘synthetic’ profile must also be validated with a device profile.  These unconventional steps for access are not taught by the prior art.  As a result the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439